Title: To John Adams from William Cunningham, 15 February 1804
From: Cunningham, William
To: Adams, John



Dear Sir,
Fitchburg, Feby. 15th. 1804.

I duly received your esteemed favor of the 16th Ult. I assure you, without reserve, that I shall not misuse nor abuse the confidence you may be pleased to repose in me.
By the first opportunity I had after the receipt of your Letter, I sent to Mr Russell of Boston for a paper contained the outline that you have so flatteringly expressed a wish to see. Expecting, post after post, to receive the paper, I have delayed an answer to your oblijing Letter. Either he has not forwarded me a paper, or it has miscarried. I have now transcribed, and have enclosed, a copy from the manuscript. I notice a few marks in the M.S. which indicate that when it was transcribed for publication a few trifling variations were made—an incorrectness in one of the dates was rectified. I wrote it under very considerable disadvantages, and its publication was hastened for the purpose mentioned in my last respects. I am very sensible of its insufficiency to do you justice, but of its adequacy to the proof of my high esteem I feel the strongest confidence, and on that consideration I allow myself hopes of your favourable reception of it.
I give you my warmest thanks for cautioning me against the two powerful and dangerous factions that beset us in our political course—the middle way of safety I well know, but delicacy forbids me to mention it.
I have taken leave to send you herewith a copy of my Eulogy upon the Death of your illustrious predecessor in the Presidency.
Permit me to use this occasion to present my most cordial regards to your Family.
I am, with the highest respect, / Dear Sir, / Your obliged & obedt. Servt.
Wm. Cunningham Jr.